DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has an actual filing date on or after March 16, 2013, is considered a transition application because the application claims benefit of at least one prior-filed application with an actual filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the applications to which the instant application claims benefit under 35 U.S.C. 120 or 119(e) by the examiner reveals that at least one claim presented or that has ever been presented in the instant application is drawn to an invention having an effective filing date on or after March 16, 2013.
More specifically, as discussed in the “Priority” section of the Office action mailed on January 7, 2021, the full scope of original claim 1 in the instant application does not find adequate support in any of the applications filed prior to March 13, 2013. Accordingly, the instant application has contained a claim with an effective filing date later than March 13, 2013, and the instant application is subject to the provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 21, 2021 has been entered.
 	Claims 1-13 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on December 21, 2021 have been fully considered.
	Priority
	Applicant argues that the pending claims should be accorded an effective filing date of September 22, 2006 in view of the amendments to independent claim 1 (Remarks, page 6). In particular, Applicant points to pages 3 and 73 of prior-filed Application Serial No. 11/603,406 as providing support for the subject matter of claim 1 (Remarks, page 6).
	This argument was not persuasive for the following reasons. First, as discussed previously in the “Priority” section, prior-filed Application Serial No. 12/076,348 is the first prior-filed application to provide support for the limitations recited in claims 3, 7-10, and 13. Therefore, irrespective of the filing date of claim 1, these claims cannot have an effective filing date of September 22, 2006 as Applicant argues. Second, as to claim 1, pages 3 and 73 of the ‘406 application provide support for ligating adapters containing a universal amplification sequence to blunt-ended DNA fragments followed by PCR. Amended claim 1 is broader, though, since the amplification step need not be PCR. Accordingly, the claim still encompasses material not supported by the prior-filed applications, and the effective filing date for the non-supported embodiments remains February 22, 2019.  
	Objections to the Specification
	Applicant argues that the objection concerning the trademark TAQMAN should be withdrawn in view of the substitute specification (Remarks, page 7). 
This argument was persuasive. That basis for objection has been withdrawn. 
Applicant also argues that the specification does not need to be amended to incorporate the subject matter of claim 1 in view of the amendments to that claim (Remarks, page 7). More specifically, Applicant argues that the subject matter of currently amended claim 1 is found in para. 17 of the specification (Remarks, page 7).
	This argument was not persuasive because, as discussed below in the modified objection, neither para. 17 or any other part of the originally filed specification provides antecedent basis for the all of the subject matter present in originally filed claim 1. The objection has been maintained with modifications.
	Claim Objections
	Applicant argues that the objections to claims 1, 2, and 8 should be withdrawn in view of the amendments to those claims (Remarks, page 7).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 2 and 3 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 2 and 3 (Remarks, page 7).
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 1, 3, 4, 10, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Ehrich
	Applicant argues that the rejection should be withdrawn. In particular, Applicant argues that the Ehrich is no longer prior art because the currently pending claims have an effective filing date of September 22, 2006 (Remarks, page 8). 
	This argument was not persuasive because the amended claims still have an effective filing date of February 22, 2019 for the reasons set forth above. As well, Ehrich still qualifies as prior art at least because that reference describes a process that is encompassed by the claims but not supported in the prior-filed applications (or the instant application) (see page 4, where the method of Ehrich comprises A-tailing between the blunt-ending step and the adapter ligation step). Thus, Ehrich still qualifies as prior art and the rejection is maintained with modifications to address the claim amendments. 
	Rejections of claims 2, 5-9, and 11 under 35 U.S.C. 103 citing Ehrich as the primary reference
	Applicant argues that the rejections should be withdrawn. In particular, Applicant argues that the Ehrich is no longer prior art because the currently pending claims have an effective filing date of September 22, 2006 (Remarks, page 8). 
	This argument was not persuasive because Ehrich still qualifies as prior art for the reasons set forth above. The rejections have been maintained accordingly. 

Information Disclosure Statement
4.	Applicant’s submission of an Information Disclosure Statement (IDS) on the following dates is acknowledged: December 21, 2021; February 2, 2022; March 4, 2022; and April 27, 2022. The cited references have been considered.
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
More specifically, not all of the subject matter encompassed by the instant claims finds support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the all of the prior-filed applications.
As to claim 1, the language in step (b) encompasses performing any type of amplification following the adapter ligation step, but the disclosure in the prior-filed applications is much more limited and only describes following the ligation step with PCR (see pages 3 and 73 of the originally filed specification of prior-filed Application Serial No. 11/603,406, where “LM-PCR” is disclosed; see also page 55 of prior-filed Application Serial No. 12/076,348).1
When the ligation and amplification step are LM-PCR as described on pages 3 and 73 of the ‘406 application, claims 1, 2, 4-6, 11, and 12 have an effective filing date of September 22, 2006. Otherwise, claims 1-13 have an effective filing date of February 22, 2019 (i.e., the filing date of the instant application).
It is also noted that Application Serial No. 12/076,348 is the first prior-filed application that provides support for the subject matter encompassed by the instant claims 3, 7-10, and 13. Therefore, when claim 1 is supported by the ‘406 application, claims 3, 7-10, and 13 have an effective filing date of March 17, 2008, which is the filing date of the ‘348 application. Otherwise, these claims have an effective filing date of February 22, 2019.

Specification
6.	The substitute specification filed December 21, 2021 has been entered.
	The substitute specification is objected to because the continuity information in the first paragraph should be updated to indicate that prior-filed Application Serial No. 15/446,778 has issued as US Patent No. 10,260,096.
	The substitute specification is also objected to because it fails to provide support for the full scope of the method recited in claim 1. In particular, step (b) in claim 1 encompasses any type of amplification following the ligation step, but the specification only provides support for conducting PCR after the ligation step (see paras. 17, 273, and 279 of the originally filed specification). As noted previously, since this subject matter in claim 1 was part of the original version of that claim, Applicant may amend the specification to recite the broader subject matter of claim 1 without introducing new matter. See MPEP 2163.06 III.	

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the structural requirements of the adapters used in the ligation step are not entirely clear. The claim first recites “ligating at least one adapter to the chromosome segments to obtain adapter-ligated chromosome segments” in step (b). This part of the claim is clear and definite. The claim has been amended to next recite “wherein the adapter comprises a universal amplification sequence.” This new recitation causes the claim to be indefinite because it is not clear as to which of the following possible interpretations is correct: (1) each adapter used in the ligation step contains a universal amplification sequence (i.e., when more than one adapter is ligated, each said adapter contains a universal amplification sequence); or (2) when more than one adapter is ligated, only one adapter must contain a universal amplification sequence.  
Claims 2-13 are also indefinite since they depend from claim 1 and do not correct its indefiniteness issue.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 3, 4, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ehrich et al. (Amer J Obstet Gynecol 2011; 204: 205.e1-11) as evidenced by Hainer & Fazzio (Current Protocols in Molecular Biology 2019; 126: e85) and the Illumina publication titled “Illumina Adapter Sequences” (2018).2
	The instant claims are drawn to a method for detecting aneuploidy in one or more chromosomes of interest in a fetus.
	Regarding claims 1 and 10, Ehrich teaches a method for detecting trisomy at chromosome 21 that contains the following steps: 
(a) obtaining cell-free DNA comprising maternal and fetal chromosome segments from a maternal blood sample, wherein the cell-free DNA comprises chromosome segments from a chromosome of interest (chromosome 21) and chromosome segments from one or more reference chromosomes (all other autosomes) (pp. 205.e2-205.e3, “Sample Collection,” “MPSS aneuploidy detection,” and “DNA extraction” sections);
(b) ligating at least one adapter to the chromosome segments to obtain adapter-ligated chromosome segments (p. 205.e4, “Library preparation” section);
(c) amplifying the adapter-ligated chromosome segments to generate amplified chromosome segments from the chromosome of interest and the reference chromosomes (pp. 205.e4-205.e5, “Library preparation” and “Clustering and sequencing” sections); 
(d) measuring the amounts of amplified chromosome segments (p. 205.e5, “Clustering and sequencing” and “Data analysis” sections); and 
(e) detecting aneuploidy (specifically, trisomy) on the chromosome of interest, chromosome 21, using the amounts measured in step (d), wherein said amounts are amounts of amplified chromosome segments of interest (i.e., from chromosome 21) and amounts of amplified reference chromosome segments (i.e., all other autosomes) (pp. 205.e5-205.e6, “Data analysis” section).
Further regarding claim 1, Ehrich qualifies as prior art because the ligation step disclosed in the reference is other than the LM-PCR disclosed in the applications to which the instant application claims priority. As well, Ehrich meets the new requirement in claim 1 for blunting the chromosome segments prior to adapter ligation (see page 4, where the end repair step is described). Lastly, Ehrich also meets the requirement in amended claim 1 for the adapters to include a universal amplification sequence (see Hainer & Fazzio at Table 2 on page 10 and the “Illumina Adapter Sequences” publication at page 41, where the adapters and primers disclosed on page 4 of Ehrich are disclosed). As can be seen in the evidentiary references, the adapters of Ehrich contain a universal sequence that is targeted by the PE 1.0 and PE 2.0 primers.
Thus, Ehrich anticipates the method of claim 1.
Regarding claim 3, the method of Ehrich includes comparing the amounts of chromosome segments for the chromosome of interest, chromosome 21, measured in the maternal blood sample with measured amounts of chromosome segments from chromosome 21 measured in maternal blood samples in which chromosome 21 is disomic (see p. 205.e3, col. 2; see also the “Data Analysis” section on p. 205.e5).
	Regarding claim 4, the sequencing-by-synthesis methods described in the “Clustering and sequencing” section of Ehrich obtain quantitative allele measurements irrespective of allele value.  
	Regarding claim 12, the method of Ehrich includes combining the measured amounts of amplified chromosome segments from each chromosome into a single measurement for each chromosome (see, e.g., the “Data analysis” section on p. 205.e5).
Regarding claim 13, the method of Ehrich includes detecting trisomy by comparing the amount of amplified chromosome segments from the chromosome of interest, chromosome 21, measured in the maternal blood sample with a threshold determined from normal samples (see p. 205.e3, col. 2; see also the “Data Analysis” section on p. 205.e5).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 2 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrich et al. (Amer J Obstet Gynecol 2011; 204: 205.e1-11) as evidenced by Hainer & Fazzio (Current Protocols in Molecular Biology 2019; 126: e85) and the Illumina publication titled “Illumina Adapter Sequences” (2018) and in view of Deciu et al. (US 2013/0085681 A1).3
	As discussed above, Ehrich as evidenced by Hainer & Fazzio and also the Illumina publication titled “Illumina Adapter Sequences” anticipates the methods of claims 1, 3, 4, 10, 12, and 13.
	Ehrich does not meet the requirements of claim 2, which requires the following steps: (i) calculating a mean and standard deviation for the measured amounts of the chromosome of interest and for each reference chromosome, and (ii) comparing the mean value for the chromosome of interest to the mean value of the reference chromosome(s) in terms of the standard deviations. Instead, the method of Ehrich contains the following steps (p. 205.e5, cols. 1-2): (i) determining the percentage of sequence reads that correspond to the chromosome of interest, chromosome 21, by dividing the number of sequence reads from chromosome 21 by the number of sequence reads obtained from all other autosomes; and (ii) standardizing the resulting percentage using the mean and standard deviation of a control group, wherein the control group is a group of euploid samples. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan practicing the method of Ehrich to substitute the calculations and analysis recited in claim 2 for the calculations and analysis disclosed in Ehrich. Deciu provides motivation to do so by teaching that there are many different ways to use the type of sequencing data obtained by Ehrich to determine aneuploidy, including the method recited in claim 2 (see, e.g., paras. 288-292, 462, and 464) and also the method disclosed in Ehrich (see, e.g., paras. 326, 460-461, and 463-464). Based on these teachings of Deciu, the ordinary artisan would have considered the different methods for determining aneuploidy to be equivalents useful for the same purpose, and, since no evidence of unexpected results has been presented with respect to the subject matter of claim 2, substitution of one equivalent method for another is prima facie obvious per MPEP 2144.06. Thus, the method of claim 2 is prima facie obvious.
	Regarding claims 7-9, Ehrich teaches that the method includes “clustering and sequencing…according to standard Illumina Inc protocols” (p. 205.e5, col. 1). The paired end sequencing method discussed in this portion of Ehrich is a next-generation sequencing-by-synthesis method as required by claims 8 and 9, respectively, but it is not entirely clear from Ehrich that the clustering step includes clonal amplification as required by claim 7, from which claims 8 and 9 depend.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to include clonal amplification in the clustering step when practicing the method of Ehrich. Deciu provides motivation to do so by teaching that the clustering step in the Illumina sequencing described in Ehrich typically includes clonal amplification to form the clusters, which are then sequenced in a sequencing-by-synthesis process (see, e.g., paras. 245-246, 248, and 252). In view of these teachings of Deciu, the ordinary artisan would have recognized that the clustering and sequencing steps in Ehrich should include clonal amplification to generate clusters followed by sequencing of the clusters using a sequencing-by-synthesis process. The ordinary artisan would have had a reasonable expectation of success since the teachings in the above portions of Deciu indicate that the clonal amplification and subsequent sequencing steps were routine aspects of sequencing. Thus, the methods of claims 7-9 are prima facie obvious.


13.	Claims 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrich et al. (Amer J Obstet Gynecol 2011; 204: 205.e1-11) as evidenced by Hainer & Fazzio (Current Protocols in Molecular Biology 2019; 126: e85) and the Illumina publication titled “Illumina Adapter Sequences” (2018) and in view of Fan & Quake (Nature Precedings 2010; https://doi.org/10.1038/npre.2010.5373.1; “Fan” below).4
As discussed above, Ehrich as evidenced by Hainer & Fazzio and also the Illumina publication titled “Illumina Adapter Sequences” anticipates the methods of claims 1, 3, 4, 10, 12, and 13.
Regarding claims 6 and 11, the next-generation, sequencing-by-synthesis method used by Ehrich is inherently capable of making quantitative allele measurements, but there is nothing in the reference to indicate that such measurements were made. Instead, it appears that Ehrich only assigns sequence reads to a particular chromosome (“Data Analysis” section on p. 205.e5).
Fan, however, discloses a method that uses quantitative SNP measurements obtained by sequencing DNA isolated from maternal plasma samples to obtain fetal genetic information (e.g., for diagnosis) (see, e.g., the abstract, pp. 1-2, and pp. 4-7). Like Ehrich, the method of Fan comprises (i) library preparation by a process comprising adapter ligation and PCR, and (ii) the use of next-generation, sequencing-by-synthesis to obtain sequencing data (p. 8). Fan further teaches that the disclosed method can complement methods of aneuploidy determination that are similar to those of Ehrich (i.e., methods that use measured amounts of sequence reads for aneuploidy determination) (see, e.g., pp. 1-2).
It would have been prima facie obvious for the ordinary artisan to further include a step of obtaining quantitative allele measurements as recited in claims 6 and 11 when practicing the method of Ehrich. The ordinary artisan would have been motivated to do so to obtain the ability to non-invasively diagnose diseases or conditions in addition to aneuploidy as suggested by the teachings of Fan. The ordinary artisan would have had a reasonable expectation of success since the sequencing method of Ehrich is capable of obtaining quantitative allele measurements. The ordinary artisan also would have had a reasonable expectation of success since Fan describes how to analyze the results when only maternal genetic data is known in addition to describing how to analyze the results when paternal and maternal genetic data are known. Lastly, regarding the requirement in claim 6 to combine the measured amounts of different alleles from the same chromosome, it is noted that this would necessarily occur in the method suggested by the references. More specifically, since the “Data Analysis” section of Ehrich describes combining sequence reads from one chromosome and the sequencing method of Ehrich obtains quantitative allele measurements, the step of combining sequence reads taught in Ehrich necessarily includes combining measured amounts from different alleles as required by claim 6. Thus, the methods of claims 6 and 11 are prima facie obvious.

14.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrich et al. (Amer J Obstet Gynecol 2011; 204: 205.e1-11; cited previously) as evidenced by Hainer & Fazzio (Current Protocols in Molecular Biology 2019; 126: e85) and the Illumina publication titled “Illumina Adapter Sequences” (2018) and in view of Fan & Quake (Nature Precedings 2010; https://doi.org/10.1038/npre.2010.5373.1; “Fan” below) and further in view of Rogaeva et al. (Neuromolecular Medicine 2002; 2: 1-10).5 
As discussed above, Ehrich as evidenced by Hainer & Fazzio and also the Illumina publication titled “Illumina Adapter Sequences” anticipates the methods of claims 1, 3, 4, 10, 12, and 13.
As well, as discussed above, the teachings of Ehrich as evidenced by Hainer & Fazzio and also the Illumina publication titled “Illumina Adapter Sequences” and in view of Fan suggest a method that includes quantitative allele measurements. 
Regarding claim 5, the method suggested by the teachings of Ehrich as evidenced by Hainer & Fazzio and also the Illumina publication titled “Illumina Adapter Sequences” and in view of Fan does not include measuring alleles having 100% penetrance, but Rogaeva teaches that such mutations frequently occur in early-onset Alzheimer’s disease (page 2, column 2 – page 3, column 1). 
It would have been prima facie obvious for the ordinary artisan practicing the method suggested by Ehrich in view of Fan to additionally screen for the fully penetrant mutations described in Rogaeva. Fan provides motivation use SNPs for genetic diagnosis in the fetus (see, e.g., the abstract, pp. 1-2, and pp. 7-8), and Rogaeva provides motivation to detect fully penetrant mutations by teaching that these mutations are frequently found in early-onset Alzheimer’s disease (page 2, column 2 – page 3, column 1). Thus, the ordinary artisan would have been motivated to additionally detect the fully penetrant mutations disclosed in Rogaeva to obtain the ability to use the method suggested by Ehrich in view of Fan to assess the fetus for risk of developing another condition. The ordinary artisan would have had a reasonable expectation of success since Rogaeva discloses the prior art in which the risk-associated mutations are described (page 3, column 1). Thus, the method of claim 5 is prima facie obvious.


Conclusion
15.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘406 application is the earliest application in the priority chain that provides support for subject matter encompassed by claim 1, and the ‘348 application is related to the instant application by a series of continuing applications.
        2 This reference was cited previously. The Hainer & Fazzio reference and Illumina reference are newly cited.
        3 The Ehrich and Deciu references were cited previously. The Hainer & Fazzio reference and the Illumina publication are newly cited.
        4 The Ehrich and Fan references were cited previously. The Hainer & Fazzio reference and the Illumina publication are newly cited.
        5 The Ehrich, Fan, and Rogaeva references were cited previously. The Hainer & Fazzio reference and the Illumina publication are newly cited.